Citation Nr: 1308382	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO. 09-44 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection with hypertension with headaches.

3. Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the benefits sought on appeal. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a video conference hearing in May 2011 before the undersigned. A copy of the transcript has been associated with the claims file. At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2012).

The Veteran is currently diagnosed with a psychiatric disability, variously diagnosed as PTSD and major depressive disorder. The United States Court of Appeals for Veterans Claims (Court) held in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. 

In a November 2008 rating decision, the RO denied the Veteran's claim for service connection for major depression. Because the Veteran did not appeal this decision, it became final. Thus, the RO has already adjudicated this issue. As such, the Board has limited the Veteran's psychiatric claim to entitlement to service connection for PTSD. And, as will be noted below, the Veteran's major depression is most currently found to be secondary to his PTSD, as noted in his April 2009 VA examination. 

In May 2012 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board. 


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have PTSD due to any incident of his active duty service. 

2. The preponderance of the evidence reflects that the Veteran does not have hypertension with headaches due to any incident of his active duty service. 

3. The preponderance of the evidence reflects that the Veteran does not have erectile dysfunction due to any incident of his active duty service or to any service-connected disability. 


CONCLUSIONS OF LAW

1. The Veteran's PTSD was not incurred or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012). 

2. Veteran's hypertension was not incurred or aggravated in service, and may not be presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 

3. The Veteran's erectile dysfunction was not incurred or aggravated in service and is not secondary to a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing pre-adjudication notice letters in March 2007 and April 2009. The letters advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. Both letters provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. The April 2009 letter provided notice regarding secondary service connection. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), service personnel records (SPRs), reports of post-service medical treatment, Social Security Administration (SSA) records, and reports of VA examinations December 2008, April 2009, and June 2012. He testified at a hearing in May 2011. 

The VA examinations combined with subsequent addendum opinions were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The examiners also provided a rationale for the opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012). 

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Service connection may be established for disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

The provisions of 38 C.F.R. § 3.310 indicate, in pertinent part, that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. The United States Court of Appeals for Veterans Claims (Court) has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). 

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f). No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service." Id. 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. See 75 Fed. Reg. 39843 (July 13, 2010). Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: (f)(3) If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The evidence of record does not show that the Veteran participated in combat, nor has he so asserted. Further, he has not asserted that his stressors were related to fear of hostile military or terrorist activity. He reported four stressors. First, he stated that he and a fellow service member visited a Korean village after drinking a significant amount of alcohol. The Veteran left the village and the other soldier remained behind. He subsequently drank rubbing alcohol and died as a result. Second, he stated that one of his friends died from small arms fire while they were serving together in Korea. The Veteran had given him a gun to clean and he accidentally shot himself with it. Third, he stated that while stationed in Korea in 1977 or 1978, he developed frostbite of the feet. He stated that his lieutenant was angry with him and forced him to remain on duty in subzero temperatures for almost six hours. Lastly, he observed the body of a soldier who had been run over by a tank while he was serving in California on temporary or permanent duty during April or May 1980. 

In claims for PTSD based on non-combat stressors, the record must contain service records or other statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994). Once independent verification of the stressor event has been submitted, the veteran's personal exposure to the event may be implied by the evidence of record.  A veteran need not substantiate his actual presence during the stressor event; the fact that the veteran was assigned to and stationed with a unit that was present while such an event occurred may strongly suggest that he was, in fact, exposed to the stressor event. See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

In order to verify a stressor for PTSD, the RO generally contacts the U.S. Army Joint Services Records Research Center (JSRRC) (formerly known as the U.S. Armed Services Center for Unit Records Research, or CURR). The JSRRC requires that Veteran provide the RO, at a minimum, the dates of his stressors (within two months), the specific unit he was assigned to at the time of each stressor, the specific location of each stressor. 

In March 2009, the defense Personnel Records Information Retrieval System (DPRIS) conducted a search of casualties reported in Korea for the period from December 1976 to January 1977 and found three military personnel reported as deceased from non-hostile causes. Only one fit the Veteran's description as having died from small arms fire. However, the related records indicate that he was shot by another soldier following a dispute between that soldier and the company first sergeant. The death was reported as an accidental homicide. There is no indication of a death during that period by suicide. The Veteran's SPRs do not show temporary or permanent duty in California. Three of his reported stressors reported were not verified. A January 1978 STR notes that the Veteran sought treatment for what he believed to be frostbite of the hands and feet. Upon examination, there were no signs of frostbite. However, this STR tends to substantiate the Veteran's report of at least having complained of frostbite during service. This stressor is considered verified by the STRs. 

The Veteran also experienced a post-service stressor. In September 2006, he worked as a bus driver. While driving a bus, he struck and killed a pedestrian and five days later sought mental health treatment for depression. 

The Veteran underwent a VA psychiatric examination in April 2009. He reported all stressors except the one related to frostbite. The examiner concluded that the Veteran's symptoms were consistent with PTSD and secondary major depression. The examiner concluded that it was less likely that the PTSD was related to his reported military stressors. The examiner explained that the Veteran had a post-service stressor in September 2006, and his reactive symptoms to that stressor were the more likely source of his current symptoms. The examiner also noted that the Veteran's self report of symptoms and behavioral presentation at the examination "appeared to emphasize severity, inconsistent with the totality of the evidence."  Further, the self report contained "inconsistencies" regarding aspects of his service in Korea which the examiner could not reconcile with the record. The examiner concluded that this lessened the Veteran's credibility. 

In June 2012 the examiner provided an addendum opinion to address the Veteran's frostbite stressor. He stated that it was less likely that exposure to subzero temperatures caused PTSD. The symptoms the Veteran reported at the April 2009 examination were unrelated to frostbite. The examiner explained that it was less likely that the Veteran's psychiatric symptoms met the diagnostic criteria for PTSD prior to the September 2006 bus accident. The Veteran may have witnessed a trauma while in service, but the examiner found that his responses to the reported military traumas did not fulfill the symptom requirements of a diagnosis of PTSD or any other Axis I diagnosis. He found that no evidence in the claims file prior to September 2006 noted any significant mental distress. He stated that in April 2009, the Veteran had symptoms of a personality disorder and that it may be related to his presentation of symptoms. 

The Board finds that the April 2009 VA examination, combined with the June 2012 addendum opinion, provides probative weight against the Veteran's claim. 

The Veteran's VA treatment records show that he was first seen for mental health complaints in September 2006, five days after his bus accident. He was referred for treatment for depression. He was diagnosed with adjustment disorder with depressed mood. Subsequent VA treatment records note treatment for PTSD and depression. In April 2010, he stated that people did not fully understand his trauma of witnessing deaths in Korea. The VA treatment records do not provide probative evidence in favor of the Veteran's claim because they do not provide a link between the Veteran's verified stressor, exposure to cold temperatures, and his PTSD. 

In January 2009, M. W., the Veteran's spouse, stated that she met the Veteran in 1991. He was initially quiet but then became angry and irritable. She thought he treated her like an "enemy" and that he was under a great deal of stress. She stated that his shoulder pain kept him up at night and that his medications made him a "zombie."  She did not discuss any of the Veteran's reported stressors. M. W. is competent to discuss observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). Further, there is nothing in the record that would cause the Board to find her statements not credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). M. W.'s letter provides some probative evidence in support of the Veteran's claim because it shows he experienced irritability and anger in 1991. However, it is not as probative as the opinion of the VA examiner because she does not discuss his stressors or provide evidence of symptoms other than anger and irritability. More importantly, there is no competent medical evidence of record linking these two symptoms to a diagnosis of PTSD. 

In May 2011, the Veteran testified at a hearing before the undersigned. He reported the four stressors discussed above. He testified that he experienced all of his symptoms prior to his bus accident in 2006. The Veteran is competent to discuss his observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). With regard to his allegation that he experienced all of his symptoms prior to 2006, the Board finds his statement not credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). As discussed above, the April 2009 VA examiner found that the Veteran was emphasizing the severity of his symptoms, which the examiner found was inconsistent with the record. Further, the examiner noted that the Veteran's self-report contained inconsistencies regarding his service in Korea. These findings diminish the Veteran's credibility. Further, he filed a claim for service connection in February 1990, two years after separation and did not seek benefits for any type of psychiatric condition at that time. Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim). He was first treated for a psychiatric disorder in 2006, 17 years after separation. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Lastly, his allegation of continuity of symptoms has been investigated by competent medical examination and found not supportable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). For these reasons, his testimony regarding continuity of symptoms is not credible and not probative evidence in support of his claim. 

The Veteran's STRs show that at his July 1976 report of medical history for entry into service, he reported having nervous trouble. Nothing was noted by an examiner on the report of medical history or during his entrance examination. Generally, a veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012). In this case, nothing was noted on entry and there is no evidence to show that he had a psychiatric condition prior to service, nor has the Veteran so asserted. In fact, he asserts that his four reported in service stressors caused his PTSD. The presumption of soundness attaches. 

In May 1977, he had an anxiety attack and reported being under a lot of stress. A few days later, he had a recurrence and reported feeling unstable and was unable to sleep. He was evaluated and found to have had an acute anxiety attack. In August 1978, he reported that he had nervous trouble in his periodic examination report of medical history. The examiner noted that the Veteran had "nervous trouble" and that no medical treatment was sought. At his August 1978 periodic examination, his psychiatric evaluation was normal. He was found qualified for retention. In a January 1981 periodic report of medical history, he denied having nervous trouble and described his health as "good."  His January 1981 periodic examination noted that his psychiatric evaluation was normal. In January 1981, he underwent a separate psychiatric examination to attend drill instructor school. His evaluation was normal and a psychiatrist concluded that there were no psychological contraindications to him attending drill instructor school. His June 1984 period examination noted a normal psychiatric evaluation. His April 1988 drill instructor school examination showed a normal psychiatric evaluation. 

The STRs show that the Veteran was treated for nervous trouble in service in May 1977. Although he reported nervous trouble in some of his reports of medical history, his psychiatric evaluations were all normal. The VA examiner reviewed the Veteran's claims file and did not find that his acute anxiety attack in service was a manifestation of his current PTSD and instead asserted that his symptoms began as a reaction to his September 2006 bus accident. Further, as discussed above, the Veteran's assertion of continuity of symptoms is not credible. Service connection based upon continuity is not warranted. 38 C.F.R. § 3.303(b). 

The findings of the VA examiner provide probative evidence against the Veteran's claim and outweigh his lay assertions. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hypertension

The Veteran has been diagnosed with hypertension, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253. 

At the outset, the Board notes that in accordance with VA rating criteria, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, or systolic blood pressure is predominantly 160 mm. or more. 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 n.1 (2012). A diagnosis of hypertension "must be confirmed by readings two or more times on at least three different days." Id.

The Veteran had several instances of elevated blood pressure in service. In his July 1976 report of medical history for entry into service, he denied having high blood pressure and it was measured as 122/68 during his entrance examination. In October 1976 he complained of a headache. In February 1978 his blood pressure was 152/100 in his right arm, 150/102 in his left arm, and 158/90 while lying down. These measurements were taken while he was being treated for a head cold he had for one month. In February 1978 he was later treated for a fever and noted to seem to be hypertensive. In his August 1978 report of medical history for a periodic examination, he denied having high blood pressure. During the examination, his blood pressure was 116/80. In his June 1981 report of medical history, he denied having high blood pressure and it was measured as 122/80. In February 1981 his blood pressure was 130/88 and in July 1981 it was 138/68. At his June 1984 examination his blood pressure 140/88. In October 1984 it was 140/80. In December 1984 he was treated for multiple joint pains and his blood pressure was 150/80. In May 1985, it was noted that he had borderline hypertension while being treated for multiple arthralgias. Later in May 1985 his blood pressure was 120/64. In January 1986 it was 140/100 while he was being treated for multiple joint pains, he was assessed as having hypertension. In May 1987 he was diagnosed with mild chronic hypertension for the past two years and was instructed to lose weight by following a low sodium diet. At his April 1988 drill instructor examination, his blood pressure was 138/90 and hypertension was not diagnosed. The Board finds that the instances of elevated blood pressure in service satisfy the second element of a service connection claim. Hickson, 12 Vet. App. at 253.

The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, hypertension) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In his case, the evidence does not show that the Veteran was found to have chronic hypertension in service. Further, as discussed below, a medical examiner has found that the Veteran's isolated instances of high blood pressure in service did not cause, and were not related to, his current hypertension. Presumptive service connection is not warranted. 

At his April 1990 VA examination, his blood pressure was 138/88 and hypertension was not diagnosed. 

He underwent a VA examination in December 2008. He reported that he was diagnosed with hypertension in the past two or three years. The examiner was unable to render an opinion because the claims file was not provided for review. 

In January 2009, the Veteran's claims file was provided to the examiner who conducted the December 2008 examination and she wrote an addendum opinion. The examiner noted that the Veteran had documented, isolated episodes of high blood pressure in service, but that they were interspersed with normal readings. The examiner found that the earliest post-service documentation of elevated blood pressure was in November 2004, when it was 158/82 and he was not taking medication at that time. The examiner acknowledged that there was no medical data from the Veteran's discharge in 1989 until 2004. However, she opined that it was unlikely that the Veteran was chronically hypertensive for years without any evidence of end organ damage such as retinopathy, kidney disease, or stroke. He did not have such symptoms at his December 2008 examination. The examiner explained that the Veteran's episodes of elevated blood pressure in service were attributable to other etiologies such as joint pain and the fact that the Veteran was a smoker. She elaborated that some of the high blood pressure readings were taken at examinations for painful joints or other complaints. There were no serial blood pressure readings on consecutive days to establish a documented history of elevated blood pressure. For these reasons, the examiner found that the Veteran's hypertension was not related to service. 

As noted in the May 2011 remand, the examiner's opinion was inadequate because it did not specifically address the STRs that stated the Veteran was hypertensive. 

In June 2012, the examiner wrote an addendum opinion, as directed by the May 2012 remand. After reviewing the claims file, she opined that the Veteran's elevated blood pressures listed in the STRs specified by the remand "were in no way seri[]ally obtained over 5 days," and rather they were isolated, episodic, and usually in concert with treatment for rheumatologic or orthopedic problems when he was complaining of pain. Further, she stated that there were no elevated blood pressure readings in his STRs after 1987. 

Upon "close review" of the claims file, the examiner found that the Veteran was not diagnosed with hypertension within one year of service. His post-discharge years, especially 1993 and 1994, were "vastly comprised of orthopedic problems" and related surgeries "without any mention" of elevated blood pressures or any special concerns for blood pressure while he was undergoing surgery for his service-connected shoulder disability. She noted that a formal diagnosis of hypertension was made in 2005. Regarding headaches, she stated that they were not caused or aggravated by hypertension. She stated that his hypertension was well-controlled and his headaches are sporadic and mild by his description and did not have an increase in severity or frequency with concomitantly elevated blood pressure recordings. 

The combined conclusions of the April 2009 and June 2012 addendum opinions to the December 2008 examination report provide significant probative weight against the Veteran's claim. 

At his May 2011 hearing, the Veteran stated that he had headaches at least two times a week. When asked by his representative, he stated that he had hypertension and headaches prior to his September 2006 bus accident. He also noted that he had elevated blood pressure in service. The Veteran is competent to discuss observable symptoms such as headaches and being told he had elevated blood pressure. Further, there is nothing in the record to render his statements not credible. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). However, his assertions are less probative than the findings of the VA examiner, who explained that the Veteran's episodes of elevated blood pressure in service were not related to his current diagnosis of hypertension for the reasons discussed above. Lastly, his allegation that he has had hypertension since service has been investigated by competent medical examination and found not supportable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Erectile Dysfunction

The Veteran was diagnosed with erectile dysfunction in June 2007, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253. His STRs are entirely negative for a diagnosis of or treatment for erectile dysfunction. At his June 2012 VA examination, he reported having erectile dysfunction in the military. At all of his periodic examinations, his genitourinary evaluations were normal and no erectile dysfunction was noted. Although the Veteran is competent to discuss observable symptoms, his statement is not credible. His contemporaneous STRs do not show evidence of erectile dysfunction. Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran). Further, he filed a claim for service connection in February 1990 but did not mention erectile dysfunction in his claim. Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim). The second element of a service connection claim is not met. Hickson, 12 Vet. App. at 253.

The evidence of record does not support a nexus between erectile dysfunction and the Veteran's period of military service. His post-service treatment records do not show treatment for erectile until he was first diagnosed in June 2007, 18 years after separation from service. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Veteran underwent a VA examination for erectile dysfunction in June 2012. The Veteran reported having erectile dysfunction beginning in military service. The examiner noted that the first mention of it was in 2007. The examiner concluded that the etiology of the Veteran's erectile dysfunction was idiopathic or unknown. He found that it was less likely related to service because the STRs were entirely negative and the claims file was also silent until 2007. Further, the examiner concluded that the Veteran's medications did not produce erectile dysfunction as a side effect. 

The opinion of the June 2012 examiner provides probative weight against the Veteran's claim. As noted above, the Veteran's statement regarding having erectile dysfunction in service is not credible and is not sufficient to satisfy the second or third elements of a service connection claim. There is no other medical or lay evidence that provides a nexus between the Veteran's current erectile dysfunction and his period of military service or as secondary to a service-connected disability. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for PTSD is denied. 

Service connection for hypertension with headaches is denied. 

Service connection for erectile dysfunction is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


